Citation Nr: 0834972	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-13 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of ambulance 
transportation rendered by the Lebanon Fire District 
Ambulance on September 1, 2006.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Portland, Oregon, which denied a claim of entitlement to 
payment or reimbursement of ambulance transportation rendered 
by the Lebanon Fire District Ambulance on September 1, 2006.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 1, 2006, the veteran received ambulance 
transportation rendered by the Lebanon Fire District 
Ambulance, to the Lebanon Community Hospital, for which he 
incurred medical expenses; he was discharged from the Lebanon 
Community Hospital on September 5, 2006.  

2.  The veteran does not have a service-connected disability, 
and VA payment or reimbursement of the cost of ambulance 
transportation rendered by the Lebanon Fire District 
Ambulance on September 1, 2006, was not authorized prior to 
the veteran undergoing that care.  

3.  The Portland Oregon VA Medical Center's December 2006 
decision, as well as the Statement of the Case, failed to 
provide the date of receipt of the initial claim for 
reimbursement, nor does the claims file contain the initial 
claim, their basis for the denial of this claim.   


CONCLUSION OF LAW

The criteria for reimbursement of the cost of ambulance 
transportation rendered by the Lebanon Fire District 
Ambulance on September 1, 2006 have been met.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for transport by 
ambulance, for a nonservice-connected disability, to a non-VA 
medical facility, on September 1, 2006.  He essentially 
contends that the ambulance service in issue, Lebanon Fire 
District Ambulance, failed to file a claim within the allowed 
period of time because it was unaware that he had VA 
coverage, and that Lebanon Fire District Ambulance has 
appealed the denial of its claim.  See veteran's substantive 
appeal (VA Form 9), received in April 2007.  

In December 2006, VAMC applied the provisions of the Veterans 
Millennium Emergency Healthcare Act and denied the 
appellant's claim on the basis that it was not timely filed 
(within 90 days).  

A Health Insurance Claim Form, received at the VAMC in 
February 2007, reflects the costs of the veteran's transport 
by Lebanon Fire District Ambulance on September 1, 2006.  The 
claims file also includes treatment reports from the Lebanon 
Fire District Ambulance, as well as the non-VA medical 
facility (the Lebanon Community Hospital) to which he was 
transported.  

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services on September 1, 2006, or was an 
application for authorization made to VA within 72 hours of 
the emergency services on September 1, 2006.  For these 
reasons, in the absence of prior authorization or deemed 
prior authorization for medical services, there is no factual 
or legal basis for payment or reimbursement by VA under 38 
C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a 
nonservice-connected disability at a non-VA facility on 
September 1, 2006.  

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  In this case, the medical services 
rendered to the veteran were not for the purpose of treating 
a nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, 
are not met.  

The veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in 
part at 38 C.F.R. §§ 17.1000 and 17.1002.  

The Veterans Millennium Emergency Healthcare Act at 38 C.F.R. 
§ 17.1002 (a), provides general authority for reimbursement 
for the reasonable value of emergency treatment furnished in 
a non-Department facility those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period), who are personally liable 
for such treatment, and not eligible for reimbursement under 
the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002 & Supp. 2006); Pub. L. No. 106-117, 113 Stat. 1556 
(1999).  

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. § 
17.1004(d).

The record reflects that the veteran received ambulance 
transportation from the Lebanon Fire District Ambulance on 
September 1, 2006, at which time he was transported to the 
Lebanon Community Hospital for a non-service-connected 
disability.  The Lebanon Community Hospital records show that 
he was discharged on September 5, 2006.  

The December 2006 decision states that the veteran's claim 
was denied because a timely claim was not filed.  However, 
the precise date of the claim was not provided, and the 
initial claim is not associated with the claims file.  

In this regard, the Statement of the Case, dated in April 
2007, indicates that a second claim for payment of the 
unauthorized medical services was received at VA in February 
2007; nevertheless, the exact date of receipt for the first 
claim was not provided.    

In summary, in the Portland Oregon Medical Center's December 
2006 decision, as well as the Statement of the Case, failed 
to provide the date of receipt of the initial claim for 
reimbursement, nor does the claims file contain the initial 
claim.  

Based on the above, the December 2006 decision is not 
supported by any evidence.  There does not appear to be an 
issue as to whether any of the other criteria have been met 
for payment or reimbursement by VA for unauthorized emergency 
services under 38 U.S.C.A. § 1725 and § 38 C.F.R. § 17.1002.  

The Board finds no basis for the VAMC to deny this claim.  
The Board therefore finds that the evidence is at least in 
equipoise, and that payment or reimbursement by VA is 
warranted for ambulance transportation rendered by the 
Lebanon Fire District Ambulance on September 1, 2006.  
 
As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code. See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  In this case, the veteran was afforded VCAA 
notice in April 2007, and in any event, given the favorable 
determination of the claim, there is no further duty to 
notify or to assist.  




ORDER

The appeal is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


